            Case 5:19-cv-00462-OLG Document 1 Filed 05/03/19 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

DAVID ARAIZA                                 §
                                             §
vs.                                          §                 5:19-cv-00462
                                             §
BELLA MORENO and ALLMERICA                   §
FINANCIAL BENEFIT INSURANCE                  §
COMP ANY incorrectly named as                §
HANOVER TEXAS INSURANCE                      §        Removed from 73 rd District Court
MANAGEMENT COMP ANY, INC ..                  §        of Bexar County, Texas

                         DEFENDANT'S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

       Defendant, Allmerica Financial Benefit Insurance Company, files this Notice of Removal

and says:

                                                 I.
                          REMOVAL UNDER 28 U.S.C. § 1446(B)

       1.      Plaintiff filed suit against Defendant Bella Moreno, on or about July 31, 2018.

(Exhibit A). The lawsuit was styled Cause No. 2018CI14072; David Araiza vs. Bella Moreno

in the 73rd Judicial District Comi of Bexar County, Texas. Bella Moreno was non-suited from

Plaintiffs lawsuit on or about April 2, 2019. (Exhibit I). Thereafter, on or about April 29, 2018,

Plaintiff filed his Second Amended Petition, naming Allmerica Financial Benefit Insurance

Company as a Defendant. Defendant, Allmerica Financial Benefit Insurance Company, received

copies of the original petition ("Complaint") on April 26, 2019, via e-mail through the

undersigned.   A copy of the Second Amended Complaint is attached and incorporated by

reference for the sole purpose of showing the basis for federal jurisdiction. (Exhibit C). This

case is timely removed under 28 U.S.C. § 1446(b).
             Case 5:19-cv-00462-OLG Document 1 Filed 05/03/19 Page 2 of 7




                                       II.
                         COMPLETE DIVERSITY OF CITIZENSHIP

       2.      This Court has original jurisdiction over this civil action under 28 U.S.C. § 1332.

The case may be removed to this Court under 28 U.S.C. § 1441. Plaintiff is a citizen of Texa~,

as shown in the Complaint. Defendant Allmerica Financial Benefit Insurance Company is not a

Texas citizen at the time of filing of the suit in state Court and at the time of removal.

       3.      Allmerica Financial Benefit Insurance Company is a corporation organized and

existing under the laws of the State of Michigan with its principal place of business in Worcester,

Massachusetts. Consequently, there is complete diversity of citizenship of the parties. (Exhibit

1, Affidavit of Anton Larkin).

       4.      Defendant Allmerica Financial Benefit Insurance Company is the only remaining

Defendant in this matter. Defendant Bella Moreno was Non-Suited with Prejudice from this

matter on or about April 2, 2019, before Allmerica Financial Benefit Insurance Company was

named as a defendant in Plaintiffs lawsuit. (Exhibit I; Exhibit L, Bexar County Clerk Case

History).

                               III.
    THE PRESENCE BELLA MORENO IN THE LAWSUIT DOES NOT PREVENT
   REMOVAL BECAUSE THE LOCAL DEFENDANT BELLA MORENO HAS NOT
   BEEN PROPERLY JOINED AND/OR THE SUIT HAS BECOME REMOVABLE
           AND/OR BELLA MORENO IS A NOMINAL DEFENDANT

        5.     Plaintiffs lawsuit is removable from a diversity jurisdiction perspective on at

least three grounds. First, Bella Moreno is no longer a properly joined defendant as Plaintiff

non-suited her with prejudice before filing suit against Allmerica Financial Benefit Insurance

Company, but has not removed her as a named party from his Petition. Additionally, Plaintiffs


                                                   2
             Case 5:19-cv-00462-OLG Document 1 Filed 05/03/19 Page 3 of 7




Second Amended Petition is the "other paper" from which the Defendant could ascertain that the

case was removal. Finally, Bella Moreno is a nominal paiiy.

        A.      Bella Moreno is Not a Properly Joined Defendant

        6.      Section 1441 (b )(2) provides that an action otherwise removable solely on the basis of

diversity of citizenship may not be removed if any party "properly joined" as a defendant is a citizen

of the state in which the action is brought. Bella Moreno is a citizen of Texas, the state where

Plaintiff brought his action. However, Bella Moreno's citizenship does not prevent this action from

being removed because Bella Moreno is not properly joined in this action.

        7.      In determining whether a named defendant has been improperly joined the question is

whether there is any possibility the plaintiff will be able to establish liability against that defendant.

See, e.g., Dodson v. Spiliada Maritime C01p., 951 F.2d 40, 42 (5th Cir. 1992). Although the

removing defendant has a heavy burden in proving improper joinder, and disputed issues of fact must

be resolved in favor of the plaintiff, "[t]his does not mean that any mere theoretical possibility of

recovery, no matter how remote or fanciful, prevents removal. To preclude a finding of fraudulent

joinder, the basis for recovery must at least be arguably reasonable."         Reese v. !CF Emergency

Mgmt. Servs., Inc., L.L.C., 684 F. Supp. 2d 793, 798 n.8 (M.D. La. 2010) (internal citation omitted).

        8.      A court may determine that the basis for the plaintiffs recovery against the defendant

in question is not arguably reasonable under either of the following grounds:

        1)      The plaintiffs complaint fails to state a claim under state law against the in-state
                defendant, based on a Rule 12(b)(6)-type analysis;

        2)       If the plaintiff has sufficiently stated a claim, but has misstated or omitted discrete
                facts that would determine the propriety of joinder, the court may pierce the pleadings
                and conduct a summary inquiry by examining outside evidence, including but not
                limited to affidavits.




                                                    3
             Case 5:19-cv-00462-OLG Document 1 Filed 05/03/19 Page 4 of 7




Reese, 684 F. Supp. 2d at 798, citing Smallwood v. Ill. Cent. R. Co., 385 F.3d 568, 573 (5th Cir.

2004); see also Travis v. Irby, 326 F.3d 644, 649 (5th Cir. 2003). In this action, there is no arguably

reasonable basis for a recovery by Plaintiff against Bella Moreno under either of these grounds of

inquiry. Bella Moreno was nonsuited with prejudice before this Defendant was either named in

Plaintiffs lawsuit or served with Plaintiffs petition.   Plaintiffs Second Amended Petition contains

no allegation that Plaintiff may prosecute claims against a party that has been nonsuited from a

lawsuit with prejudice. Additionally, Plaintiff omitted the fact that Bella Moreno has been dismissed

from this lawsuit with prejudice when filing his Second Amended Petition. Consequently, Bella

Moreno is not a properly joined party to this lawsuit.

       B.       Plaintiff's Second Amended Petition is the "Other Paper" Establishing That the
                Lawsuit is Removable

        9.      If a lawsuit is not removable when it is filed but becomes removable later, the suit

can be removed if the Defendant files the notice of removal within 30 days after the defendant's

receipt, "through service or otherwise," of a copy of an amended pleading, motion, order, or other

paper from which the defendant can ascertain that the case has become removable.            28 U.S.C.

§ 1446(b)(3). Crockett v. R.J Reynolds Tobacco Co., 436 F .3d 529, 532 (5th Cir.2006).          In the

instant case, Defendant was served with Plaintiffs Second Amended Petition through its counsel on

April 26, 2019. On April 30, 2019, Defendant reviewed the Bexar County website and determined

that Bella Moreno had been non-suited with prejudice. (Exhibit L). In effect, Plaintiffs Second

Amended Petition would be the first "other paper" that conceivably activate the time period for

the discovery filing deadline. At the time of filing of Plaintiffs Second Amended Petition and at

the time of filing of this Notice of Removal, the only Defendant in Plaintiffs lawsuit was

Allmerica Financial Benefit Insurance Company, an entity that is diverse in citizenship from



                                                   4
              Case 5:19-cv-00462-OLG Document 1 Filed 05/03/19 Page 5 of 7




Plaintiff. This notice was filed within 30 days after receipt of Plaintiffs Second Amended

Petition.

        C.       Bella Moreno Is a Nominal Defendant

        10.      A defendant can remove without the consent of a defendant who is merely a

nominal party. See Acosta v. Master Maint. & Constr. Inc.) 452 F.3d 373, 379 (5th Cir. 2006).

Whether a party is "nominal" for removal purposes depends on "whether, in the absence of the

[defendant], the Comi can enter a final judgment consistent with equity and good conscience

which would not be in any way unfair or inequitable to the plaintiff." Acosta v. Master Maint. &

Constr.J Inc., 452 F.3d 373, 379 (5th Cir. 2006).      When a plaintiff voluntarily dismisses a

defendant from a lawsuit, this action enables the court to reach a final judgment "consistent with

equity and good conscience" and is fair to said Plaintiff. Id. Consequently, Bella Moreno is a

nominal defendant (assuming arguendo that she is to be considered a defendant at all as she has

been dismissed from the lawsuit) and the citizenship of Bella Moreno should not be considered

in relation to the removal of this action.

                                           III.
                                 AMOUNT-IN-CONTROVERSY

        11.      The amount in controversy far exceeds $75,000, excluding interest and costs. 28

U.S.C. § 1332(a). Plaintiffs Second Amended Complaint states that "Plaintiff seeks monetary

relief OVER ONE MILLION AND 00/100 DOLLARS ($1,000,000.00)." (Exhibit C, p. 6,                  if
20). Consequently, removal is proper under 28 U.S.C. § 1446(b) which provides for removal

within 30 days after receipt of a copy of the initial pleading setting forth the claim upon which

the proceeding is based.



                                                 5
             Case 5:19-cv-00462-OLG Document 1 Filed 05/03/19 Page 6 of 7




       12.      Copies of all documents to be filed with the Notice of Removal are attached as

Exhibit 2.

       13.      Defendant has given written notice of the filing of this notice as required by 28

U.S.C. § 1446(d). (Exhibit N)

       14.      A copy of this notice will be filed with the clerk of the state court as required by

28 U.S.C. § 1446(d). (Exhibit M).

       15.      Plaintiff requested a trial by jury in his Complaint.

                                                 IV.
                                              VENUE

       16.      Venue is proper in this district under 28 U.S.C. § 1441(a) because this district and

division embrace the place where the removed action has been pending.

                                              PRAYER

       WHEREFORE, Defendant requests that this action proceed in this Court as an action

properly removed to it and any further relief to which this Defendant is entitled.



                                       Respectfully submitted,

                                       Isl Luis Rodriguez
                                       Luis Rodriguez
                                       State Bar No. 24013416
                                       Attorney-in-Charge for Defendant, Allmerica
                                       Financial Benefit Insurance Company
                                       P. 0. Box 780
                                       Corpus Christi, Texas 78403
                                       Tel.: (361) 888-8041 FAX: (361) 888-8222
                                       E-mail: lrodirguez@cottenschmidt.com

                                       OF COUNSEL:
                                       COTTEN SCHMIDT LLP


                                                   6
           Case 5:19-cv-00462-OLG Document 1 Filed 05/03/19 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I hereby ce1iify that I have served a true and correct copy of this motion upon each
attorney of record and the original upon the Clerk of Court on this               2019.

Via FAX: (361) 985-0601
Thomas J. Henry
Charles J. Miller
e-mail: cmiller-svc@thomasjhemylaw.com
Thomas J. Henry Injury Attorneys
5710 Hausman, Suite 108
San Antonio, TX 78249

                                             Isl Luis Rodriguez
                                             Luis Rodriguez




                                                7
